t c summary opinion united_states tax_court commissioner of internal revenue respondent tao xu petitioner v docket no 23180-10s filed date tao xu pro_se susan s hu and adam p sweet for respondent summary opinion dawson judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case we refer to petitioner tao xu as xu as of the end of xu was married to quanli cai whom we refer to as cai respondent determined a deficiency of dollar_figure in xu and cai’s joint federal_income_tax for the only issue for decision is whether xu and cai are entitled to a deduction of dollar_figure for a contribution xu made into his traditional individual_retirement_account ira for background all the facts have been stipulated and are so found xu resided in maryland when his petition was filed 1unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure during xu was an active_participant in a retirement_plan maintained by his employer xu also timely contributed dollar_figure to his ira account for xu and cai jointly filed a form_1040 u s individual_income_tax_return for relevant here they reported adjusted_gross_income agi of dollar_figure claimed miscellaneous_itemized_deductions of dollar_figure and claimed a child_tax_credit of dollar_figure to arrive at their agi the couple claimed two above_the_line deductions a dollar_figure deduction for a penalty on early withdrawal of savings and a dollar_figure deduction for the dollar_figure contribution to xu’s ira in the notice_of_deficiency respondent disallowed the dollar_figure ira contribution deduction because the couple’s modified agi exceeded a ceiling for individuals who also participated in a retirement_plan at work respondent’s disallowance of the ira contribution deduction caused computational adjustments to the couple’s miscellaneous_itemized_deductions because of the deduction’s reduction for percent of agi under sec_67 and caused a computational adjustment to the couple’s child_tax_credit which under sec_24 had a limitation hinging on modified agi xu does not dispute the accuracy of respondent’s computational adjustments xu contends instead that cai and he for the reasons described below are entitled to the dollar_figure ira contribution deduction and therefore the computational adjustments are unwarranted discussion with certain limitations a taxpayer is entitled to deduct amounts that the taxpayer contributes to an ira for the taxable_year see sec_219 the deduction however may not exceed the lesser_of the deductible amount2 or an amount equal to the compensation includable in the taxpayer’s gross_income for such taxable_year sec_219 a and b the deductible amount allowed under sec_219 may be further limited if a taxpayer or the taxpayer’s spouse is an active_participant in a qualified_pension plan during any part of the year sec_219 for taxpayers who file their income_tax returns as married_filing_jointly sec_219 provides that the dollar amount of the allowable deduction under sec_219 is phased out over a dollar_figure range of agi beginning at the applicable_dollar_amount for this purpose sec_219 provides in part that the individual’s agi is determined without regard to the ira contribution deduction under sec_219 2for for individuals under age dollar_figure was generally the largest deductible amount for contributions to an ira before considering limitations sec_219 furthermore sec_219 and requires the court to look to the combined agi of married taxpayers filing jointly and not to an individual spouse’s agi to determine the reduction or elimination of the ira contribution deduction see felber v commissioner tcmemo_1992_418 aff’d without published opinion 998_f2d_1018 8th cir see also ho v commissioner tcmemo_2005_133 applying the above law to xu’s facts and circumstances we begin with identifying the applicable_dollar_amount for because xu was an active_participant in his employer’s retirement_plan and because he filed his federal_income_tax return as married_filing_jointly the applicable_dollar_amount limitation started at a combined adjusted_gross_income for joint filers of dollar_figure and the deduction was completely phased out at a combined adjusted_gross_income of dollar_figure see revproc_2007_66 sec_3 2007_2_cb_970 xu and cai reported a combined total income of dollar_figure on their joint federal_income_tax return after adjustment for the dollar_figure penalty on early withdrawal of savings their applicable modified agi was dollar_figure accordingly because their modified agi of dollar_figure exceeded the 3the determination of petitioners’ modified agi is made without regard to the ira contribution deduction allowable under sec_219 see sec_219 phaseout ceiling of dollar_figure xu and cai are not entitled to a deduction for any of xu’s dollar_figure contribution to his ira for xu does not dispute the above analysis xu contends however that cai and he as a family should nevertheless be entitled to the deduction xu contends specifically that they thought the law allowed them to contribute dollar_figure to xu’s ira but still claim the dollar_figure deduction because they were married and because xu named cai as the percent beneficiary of his ira account xu contends further that they made a mistake because they did not know the law regarding the timing to make a correction xu states or implies that respondent is partially to blame because he did not alert them to the mistake until he sent a letter dated date xu states that by that time his ira custodian told him the deadline to make a correction for the ira contribution had passed xu added that in contrast at that time he was able to successfully make the correction for which is not at issue here we begin with xu’s main contention that an ira contribution may be deductible if the recipient account has the spouse as an account_beneficiary instead 4in a moot point that would not affect the outcome of this case xu alleges but has not established that cai was not an active_participant in a retirement_plan of her employer for and was therefore eligible for her own dollar_figure ira contribution deduction of as the account owner we acknowledge that the statute may initially seem ambiguous the statutory term ‘individual retirement account’ means a_trust created or organized in the united_states for the exclusive benefit of an individual or his beneficiaries sec_408 emphasis added sec_219 and however provides that the term ‘qualified retirement contribution’ means- any amount_paid in cash for the taxable_year by or on behalf of an individual to an individual_retirement_plan for such individual’s benefit and any amount contributed on behalf of any individual to a plan described in sec_501 emphasis added even if sec_219 and is indeterminate regarding the beneficiary versus ownership requirement the issue has been conclusively resolved by this court in 114_tc_259 the court declared that a n account maintained jointly for a husband and wife would be created for the benefit of two individuals and would not meet emphasis added the definition for an individual_retirement_account that sec_408 requires in bunney v commissioner t c pincite the court cited 105_tc_29 which stated as follows the definitive interpretation of sec_408 the inclusion of an individual’s beneficiaries as persons who could receive potential benefits from an ira appears to recognize that under some circumstances certain ira benefits may pass to others without jeopardizing the trust’s qualification as an individual_retirement_account however as its name suggests the essence of an ira is that it is a retirement account created to provide retirement benefits to an individual fn ref omitted thus in the current situation for a contribution for cai’s benefit to be deductible the recipient ira would had to have been an ira owned by cai not one owned by xu with cai merely the beneficiary with respect to xu’s other contentions we point out the longstanding maxim that ignorance of the law is no excuse for failure to comply with it see eg 402_us_558 32_us_404 24_tc_729 aff’d 239_f2d_624 5th cir mcgehee family clinic p a v commissioner tcmemo_2010_202 further regarding xu’s contention that respondent’s actions or inactions were improper we note that generally the commissioner’s determinations are presumed correct and taxpayers bear the burden of proving that they are erroneous rule a 290_us_111 moreover deductions and credits are a matter of legislative grace and taxpayers bear the burden of proving entitlement to any deduction or credit claimed rule a 503_us_79 308_us_488 292_us_435 taxpayers also bear the burden of substantiating the amount and purpose of any claimed deduction see 65_tc_87 aff’d per curiam 540_f2d_821 5th cir finally the deadline for making an ira contribution on account of a taxable_year is not later than the time prescribed by law for filing the return for such taxable_year not including extensions thereof sec_219 harris v commissioner tcmemo_1986_232 in consequence of the above law xu never made a corrective transfer of his misdirected contribution into a separate ira account under cai’s ownership even if he had completed a transfer xu’s attempted correction date was well 5under sec_7491 the burden_of_proof may shift from taxpayers to the commissioner if taxpayers in addition to satisfying other requirements produce credible_evidence with respect to any factual issue relevant to ascertaining their liabilities xu has not alleged that sec_7491 applies nor has he introduced the requisite evidence to invoke that section therefore the burden_of_proof remains on xu beyond the date deadline for making a correction which was the due_date for filing a federal_income_tax return without extension in summary because xu was an active_participant in a retirement_plan at work and because the couple’s combined modified agi was more than dollar_figure they are not entitled to any deduction for the dollar_figure xu contributed to his ira for xu’s attempt at correction by trying to transfer the funds to cai’s account was unsuccessful and in any event too late accordingly the court sustains respondent’s determination disallowing all of xu’s claimed dollar_figure ira contribution deduction and the court sustains respondent’s computational adjustments to the couple’s miscellaneous_itemized_deductions and child_tax_credit resulting from the increase to agi caused by the ira contribution deduction disallowance to reflect the foregoing and petitioner’s concessions decision will be entered for respondent 6under sec_6072 a federal_income_tax return for individual calendar_year taxpayers shall be filed on or before the 15th day of april following the close of the calendar_year see eg sec_301_7508a-1 example proced admin regs a joint form_1040 ‘u s individual_income_tax_return ’ for the taxable_year is due on date
